Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 1 of 18



                                   UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           IN ADMIRALTY

  SUNDERLAND MARINE INSURANCE
  COMPANY LTD.,

         Plaintiff,
                                                                 CASE NO.
  vs.

  C SERVICES, LLC,

         Defendants.
                                                     /

                         COMPLAINT FOR DECLARATORY JUDGMENT

         COMES NOW the Plaintiff, SUNDERLAND MARINE INSURANCE COMPANY LTD.,

  by and through its undersigned attorneys, and for its Complaint seeking this Court’s Declaratory

  Judgment as to the coverage afforded under a policy of marine insurance, and further thereto would

  respectfully state as follows:


                                     JURISDICTION AND VENUE

         1.      This is an action for declaratory relief pursuant to Title 28 of the United States Code,

  sec. 2201 et seq, in that a present controversy exists between the parties hereto in which the Plaintiff

  asks this Court to adjudicate and determine the rights of the parties to a contract of marine insurance

  which is in dispute.

         2.      Venue lies within the Southern District of Florida as this cause arises out of a policy

  of marine insurance delivered by Plaintiff to the Assured named therein, the Defendant C




                                                     1
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 2 of 18




  SERVICES, LLC, located at 999 Ponce de Leon Boulevard, Suite 1045, Coral Gables, Florida

  33134.

           3.    This is an admiralty and maritime cause within the meaning of Rule 9(h) of the

  Federal Rules of Civil Procedure, and this Court has jurisdiction pursuant to Title 28 of the United

  States Code, sec. 1333.

           4.    Plaintiff, SUNDERLAND MARINE INSURANCE COMPANY LTD., (hereinafter

  “SUNDERLAND”) is a corporation organized and existing under the laws of the United Kingdom,

  with its office and principal place of business located in the United Kingdom, in the City of

  Newcastle.

           5.    Upon information and belief, the Defendant C SERVICES, LLC is a limited liability

  company organized and existing under the laws of the State of Florida.



                                    FACTUAL ALLEGATIONS

           6.    On or about January 16, 2012, Defendant submitted to the Plaintiff, via Defendant’s

  agent, an application for a policy of marine insurance. Such a submission was a routine aspect of the

  Plaintiff’s procedure for considering whether to agree to provide insurance coverage.

           7.    A true and correct copy of the said application form completed and signed by

  Defendant, and submitted to Plaintiff on or about January 16, 2012 by and on behalf of the

  Defendant by its agent is attached hereto as Exhibit “A.”




                                                   2
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 3 of 18



         8.      Plaintiff agreed to issue a policy of marine insurance for the one (1) year period

  commencing on January 20, 2012 based upon the representations set forth in, and the material

  information disclosed in, the application form which is attached hereto as Exhibit 1.

         9.      Plaintiff thereafter agreed annually to renew the coverages originally afforded to the

  Defendant. Although the referenced annual renewals were accompanied by and were obtained on the

  basis of submission of renewal applications, each and every renewal of the original policy was based

  on the material information set forth in the original application, Exhibit 1 attached hereto.

         10.     On or about October 9, 2014, and again on or about October 28, 2014, while the 2000

  61 ft Garlington vessel named “MATHILDA” was insured under the terms of Plaintiff’s Policy No.

  SMI-14500-2014, which followed two years after the initial policy referenced herein, Defendant sent

  to the Plaintiff, via Defendant’s agent, two emails requesting Plaintiff’s approval of an endorsement

  to Plaintiff’s Policy No. SMI-14500-2014 which would delete the captain, William “Bill” Dhillon,

  and add a new captain, Andrew Jackson, as a named operator.

         11.     A true and correct copy of the said email sent to Plaintiff on or about October 9, 2014

  by and on behalf of the Defendant by its agent is attached hereto as Exhibit 2.

         12.     A true and correct copy of the said email, with attachments including Andrew

  Jackson’s resumé, sent to Plaintiff on or about October 28, 2014 by and on behalf of the Defendant

  by its agent is attached hereto as Exhibit 3.

         13.     On or about October 28, 2014, Plaintiff approved an endorsement deleting “Capt.

  William ‘Bill’ Dhillon” and adding “Capt. Andrew Jackson” as a named operator under Plaintiff’s

  Policy No. SMI-14500-2014.



                                                   3
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 4 of 18




         14.      A true and correct copy of the said endorsement deleting Capt. Dhillon and adding

  Capt. Jackson as a named operator under Plaintiff’s Policy No. SMI-14500-2014 is attached hereto

  as Exhibit 4.

         15. On or about January 8, 2015, Defendant sent the Plaintiff, via Defendant’s agent, an email

  requesting renewal of the 2014 policy and attaching a renewal application.

         16. A true and correct copy of the email sent to the Plaintiff by Defendant via Defendant’s

  agent on or about January 8, 2015, with the renewal application attached, is attached hereto as

  Exhibit 5.

         17.      On or about January 20, 2015, Plaintiff “SUNDERLAND” in exchange for good and

  valuable consideration issued to the Defendant named herein its Marine Insurance Policy No. YIP-

  16837-2015 affording Hull & Machinery coverage in the amount of $960,000.00 on the 2000 61 ft

  Garlington vessel named “MATHILDA” which was owned by the said Defendant.

         18.      A true and correct copy of the Declarations Page and the policy language for

  Plaintiff's Policy No. YIP-16837-2015 is attached hereto as Exhibit 6.

         19.      Plaintiff agreed to issue its Policy No. YIP-16837-2015 based upon the

  representations set forth in, and the material information disclosed in, the original application which

  is attached hereto at Exhibit 1, in the emails and attachments requesting that Capt. Jackson be added

  as a named operator which are attached hereto as Exhibits 2 and 3, in the endorsement adding Capt.

  Jackson as a named operator which is attached hereto as Exhibit 4, and in the subsequent renewal

  application attached hereto as Exhibit 5.


                                                    4
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 5 of 18



         20.     At some point in time during December 2015, while Plaintiff's Policy

  No. YIP-16837-2015 was in full force and effect, the 2000 61 ft Garlington vessel which was owned

  by the said Defendant was involved in an incident in which it has been alleged that certain damage

  was sustained by the vessel and/or the vessel’s engines and generators.

         21.   Following the incident of December 2015 as described herein, the Defendant failed to

  submit a claim to Plaintiff twenty-one (21) months, seeking coverage under the referenced policy of

  marine insurance for what are alleged to be damages sustained by the vessel and/or the vessel’s

  engines and generators in December 2015.

         22.   The Claim Declaration was not submitted by the Defendant, via email by Defendant’s

  agent, to Plaintiff until September 18, 2017, twenty-one (21) months after the date of the loss.

         23.     A true and correct copy of the said Claim Declaration, signed and submitted by

  Defendant’s agent for and on behalf of Defendant, is attached hereto as Exhibit 7.

         24.   The Defendant, or its agents, failed to notify the Plaintiff of the claimed machinery

  damage prior to September 18, 2017.

         25.   The Defendant, or its agents, failed to provide the Plaintiff with an opportunity to

  inspect the alleged damage or investigate the claim until long after the incident referenced herein

  occurred.

         26.   In the course of investigating the claim referenced herein, Plaintiff has learned that, in

  or around April to June 2016 the engines and generators were removed from the vessel and placed

  under a tarp outside at a marina in Islamorada, Florida.

         27.   In the course of investigating the claim referenced herein, Plaintiff has learned that, in

  or around April to June 2016, the engines and generators of the “MATHILDA” were replaced.
                                                    5
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 6 of 18




         28.   The Defendant, or its agents, failed to notify the Plaintiff of the Defendant’s actions in

  removing the old engines and generators, and then replacing the engines and generators, until long

  after such work had already been performed.

         29.   In the course of investigating the claim referenced herein, Plaintiff has learned that, in

  or around spring or early summer 2017, the old engines and generators were moved from the marina

  in Islamorada and placed under a tarp at 15250 State Road 4A, Summerland Key, Florida 33042.

         30.   Upon information and belief, the property at 15250 State Road 4A, Summerland Key,

  Florida 33042 is owned by Ulf Henriksson, who is also one of the owners of the Defendant entity.

         31.   In the course of investigating the claim referenced herein, Plaintiff has learned that the

  old engines and generators were left outside in the aforesaid condition at the Summerland Key

  property during Hurricane Irma, which lasted from approximately August 30-September 12, 2017.

         32.    In the course of investigating the claim referenced herein, Plaintiff has learned that its

  policy of marine insurance Policy No. YIP-16837-2015 (attached hereto as Exhibit 6) was obtained

  by the Defendant as a result of its misrepresentation and/or failure to disclose material facts when

  Capt. Jackson was added as a named operator to the previous policy (with the communications and

  the said endorsement attached hereto as Exhibits 2, 3, and 4), and during the renewal process (with

  said renewal application attached hereto as Exhibit 5).



                                COUNTS I-IV
       DEFENDANT’S BREACH OF POLICY PROVISIONS WHICH PREJUDICED
       PLAINTIFF’S ABILITY TO INVESTIGATE OR ASSESS THE CLAIM AND
                                 DAMAGES
                                                    6
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 7 of 18




                                      FIRST CAUSE OF ACTION

          33.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          34.     Plaintiff's policy states, in pertinent part:

                                     POLICY TERMS AND CONDITIONS

                                                       ******

                  6)      SUBMISSION OF CLAIM: We will not pay for any claim
                          presented after one year from the date of loss or date on which
                          the damage occurred.


          35.     By delaying in the submission of its required notice of claim, to the prejudice of the

  Plaintiff’s ability to determine whether coverage existed for the referenced event, the Defendant has

  breached its obligations and/or its duties as set forth under the clear and unambiguous terms of the

  Plaintiff’s policy of marine insurance attached hereto.

          36.     Notwithstanding the said breach of their obligations and/or duties under Plaintiff's

  policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an amount

  equal to the alleged damages or the alleged reduction in the sale price of the vessel insured under the

  said policy of marine insurance.

          37.     As a result of the aforesaid breach and the resulting lack of coverage under the terms

  of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No. YIP-16837-

  2015. Until such time as the Plaintiff is able to have its rights and responsibilities under the marine



                                                      7
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 8 of 18




  insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

  responsibilities and obligations under the terms of the said policy.

          38.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.



                                    SECOND CAUSE OF ACTION

          39.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          40.     Plaintiff’s policy states, in pertinent part:



                 YOUR NON-DELEGABLE DUTIES IN THE EVENT OF A LOSS

                                                       ******

                  2)      As soon as reasonable and possible give us direct written
                          notification of ANY loss and its circumstances….

          41.     By failing to provide Plaintiff with written notice of the loss as soon as was

  reasonable and possible, to the prejudice of the Plaintiff’s ability to determine whether coverage

  existed for the referenced event, Defendant has breached its obligations and/or its duties as set forth

  under the clear and unambiguous terms of the Plaintiff’s policy of marine insurance attached hereto.
                                                      8
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 9 of 18



          42.     Notwithstanding the said breach of their obligations and/or duties under Plaintiff’s

  policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an amount

  equal to the alleged damages or the alleged reduction in the sale price of the vessel insured under the

  said policy of marine insurance

          43.     As a result of the aforesaid breach and the resulting lack of coverage under the terms

  of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No. YIP-16837-

  2015. Until such time as the Plaintiff is able to have its rights and responsibilities under the marine

  insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

  responsibilities and obligations under the terms of the said policy.

          44.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.



                                     THIRD CAUSE OF ACTION

          45.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          46.     Plaintiff’s policy states, in pertinent part:

                  YOUR NON-DELEGABLE DUTIES IN THE EVENT OF A LOSS



                                                      9
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 10 of 18




                                                 ******

                 5)      Give us an opportunity to examine the damaged property
                         before it is moved, repaired and/or discarded.


         47.     By failing to provide the Plaintiff with an opportunity to examine the damaged

  property before it was moved, repaired and/or discarded, to the prejudice of the Plaintiff’s ability to

  determine whether coverage existed for the referenced event, the Defendant has breached its

  obligations and/or its duties as set forth under the clear and unambiguous terms of the Plaintiff’s

  policy of marine insurance attached hereto.

         48.     Notwithstanding the said breach of their obligations and/or duties under Plaintiff’s

  policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an amount

  equal to the alleged damages or the alleged reduction in the sale price of the vessel insured under the

  said policy of marine insurance

         49.     As a result of the aforesaid breach and the resulting lack of coverage under the terms

  of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No. YIP-16837-

  2015. Until such time as the Plaintiff is able to have its rights and responsibilities under the marine

  insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

  responsibilities and obligations under the terms of the said policy.

         50.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the


                                                    10
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 11 of 18



  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.



                                    FOURTH CAUSE OF ACTION

          51.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          52.     Plaintiff’s policy states, in pertinent part:

                  YOUR NON-DELEGABLE DUTIES IN THE EVENT OF A LOSS


                                                   ******

                  6)      Submit a claim form and sworn signed statement if requested,
                          describing the loss, together with two estimates of repair cost
                          and/or records to substantiate the amount of the loss.


          53.     By failing to submit any estimates of repair cost and/or records substantiating the

  amount of the loss, to the prejudice of the Plaintiff’s ability to determine the reasonable cost of

  damages in the event that coverage existed for the referenced event, the Defendant has breached its

  obligations and/or its duties as set forth under the clear and unambiguous terms of the Plaintiff’s

  policy of marine insurance attached hereto.

          54.     Notwithstanding the said breach of their obligations and/or duties under Plaintiff’s

  policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an amount

  equal to the alleged damages or the alleged reduction in the sale price of the vessel insured under the

  said policy of marine insurance
                                                     11
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 12 of 18




          55.     As a result of the aforesaid breach and the resulting lack of coverage under the terms

  of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No. YIP-16837-

  2015. Until such time as the Plaintiff is able to have its rights and responsibilities under the marine

  insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

  responsibilities and obligations under the terms of the said policy.

          56.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.



                                     FIFTH CAUSE OF ACTION

                       DEFENDANT’S FAILURE TO MITIGATE DAMAGES

          57.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          58.     Plaintiff’s policy states, in pertinent part:

                 YOUR NON-DELEGABLE DUTIES IN THE EVENT OF A LOSS

                                                       ******

                  1)      Immediately take all possible steps to minimize the loss and
                          protect the insured vessel from further loss or damage. Failure
                                                     12
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 13 of 18



                         to do so may invalidate your insurance coverage or reduce the
                         amount of any claim that may be payable hereunder.

         59.     Even in the absence of an express contractual duty, Defendant had a duty under

  federal admiralty law to act as a “prudent uninsured” to mitigate damages.

         60.     The Defendant breached its duties by failing to take all possible steps to minimize the

  loss and protect the insured property from further damage by, among other actions, placing the old

  engines and generators in open-air storage under a tarp for at least fifteen (15) months before

  reporting the claim, inadequately protecting the machinery from the elements over a lengthy period

  of time.

         61.     By failing to minimize the loss, the Defendant has breached its obligations and/or its

  duties as set forth under the clear and unambiguous terms of the Plaintiff’s policy of marine

  insurance attached hereto, and under federal admiralty law.

         62.     Notwithstanding the said breach of their obligations and/or duties under Plaintiff’s

  policy of marine insurance, and under federal admiralty law, Defendant has made demand upon

  Plaintiff for payment of an amount equal to the alleged damages or the alleged reduction in the sale

  price of the vessel insured under the said policy of marine insurance

         63.     As a result of the aforesaid breach and the resulting lack of coverage under the terms

  of the policy attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s

  Declaratory Judgment regarding the coverage afforded under the terms of Policy No. YIP-16837-

  2015. Until such time as the Plaintiff is able to have its rights and responsibilities under the marine

  insurance policy construed by this Court, Plaintiff will suffer uncertainty with respect to its

  responsibilities and obligations under the terms of the said policy.

                                                    13
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 14 of 18




          64.     As a result of the Defendant’s demands for payment under the terms of the policy of

  marine insurance attached hereto, and as a result of the lack of any coverage for the loss under the

  facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policies of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.




                                     SIXTH CAUSE OF ACTION

                               MATERIAL MISREPRESENTATION

          65.     Plaintiff repeats and realleges each and every allegation set forth in Paragraphs 6

  through 32 as if set forth fully herein.

          66.     Plaintiff’s policy states, in pertinent part:

                                 POLICY TERMS AND CONDITIONS

                                                   ******

                  2.)    MISREPRESENTATION, CONCEALMENT OR FRAUD:
                  The entire policy will be VOID if, in connection with your insurance
                  application, whether before or after a loss, occurrence or event, any
                  named insured or operator has:

                  a)     Misrepresented or failed to disclose any material fact or
                  circumstance or made any false statement related to this insurance:
                         or
                  b)     Engaged in fraudulent conduct.




                                                     14
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 15 of 18



          67.     The Defendant breached the provisions of Plaintiff’s policy of marine insurance set

  forth above by misrepresenting or failing to disclose facts which were material to Plaintiff’s decision

  to accept and/or to continue the risk of insuring the vessel.

          68.     The Defendant misrepresented and/or failed to disclose material facts regarding a

  criminal conviction and history of driving/vehicle violations of the vessel’s captain, Andrew

  Jackson.

          69.     Had the Defendant disclosed the material facts referenced herein, the Plaintiff would

  not have agreed to insure the vessel and/or would have not have agreed to issue Policy No. YIP-

  16837-2015 or would have charged a higher premium for the said policy.

          70.     The Defendant’s misrepresentation and/or failure to disclose material facts constitutes

  a breach of the duties imposed upon the Defendant by the express terms of the policy and under the

  applicable principles of federal admiralty law.

          71.     Defendant’s breach of the policy renders the said policy void ab initio and/or entitles

  the Plaintiff to declare the said policy void.

          72.     Notwithstanding the said breach of the policy and the lack of any coverage under

  Plaintiff’s policy of marine insurance, Defendant has made demand upon Plaintiff for payment of an

  amount equal to the full amount of the insured value of the vessel under the said policy of marine

  insurance.

          73.     As a result of the aforesaid lack of coverage under the terms of the terms of the policy

  attached hereto, Plaintiff has sustained actual prejudice and seeks this Court’s Declaratory Judgment

  regarding the coverage afforded under the terms of Policy No. YIP-16837-2015. Until such time as

  the Plaintiff is able to have its rights and responsibilities under the marine insurance policy construed
                                                     15
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 16 of 18




  by this Court, Plaintiff will suffer uncertainty with respect to its responsibilities and obligations

  under the terms of the said policy.

         74.     As a result of the Defendant’s demands for payment under the terms of the policy

  of marine insurance attached hereto, and as a result of the lack of any coverage for the loss under

  the facts and circumstances described herein, a real and justiciable issue exists with respect to the

  existence of valuable rights under the terms of the policy of marine insurance, and a bona fide,

  actual and present dispute exists calling for this Court’s Declaratory Judgment.



         WHEREFORE, Plaintiff demands judgment from the Court:


         (A)     Declaring that the relationship of insurer and insured does not exist between Plaintiff

  and Defendant as regards the incident of December 2015 in which the insured vessel is alleged to

  have sustained damage;

         (B)     Declaring that Plaintiff’s Policy No. YIP-16837-2015 does not afford coverage to the

  Defendant for the incident of December 2015 in which the insured vessel sustained damage;

         (C)     Declaring that Plaintiff’s Policy No. YIP-16837-2015 is void as a result of

  misrepresentation and/or non-disclosure of material fact(s);

         (D).    Any and all such other and further relief as the Court may deem proper and

  appropriate in the premises.




                                                   16
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 17 of 18




  Dated:      January 18, 2019
              Fort Lauderdale, Florida


                                         GOLDMAN & HELLMAN
                                         Attorneys for Plaintiff
                                         8751 W. Broward Boulevard
                                         Suite 404
                                         Fort Lauderdale, Florida 33324
                                         Tel (954) 356-0460
                                         Fax (954) 832-0878


                                         By:    /s/ Steven E. Goldman
                                                STEVEN E. GOLDMAN, ESQ.
                                                FLA. BAR NO. 345210




                                           17
Case 1:19-cv-20269-JEM Document 1 Entered on FLSD Docket 01/18/2019 Page 18 of 18




                                       18
